Citation Nr: 1644486	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel







INTRODUCTION

The Veteran had active service in the Marine Corps from April 1993 to February 1997 and in the Army from February 1998 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Prior to his scheduled hearing, the Veteran withdrew his appeal.

In November 2015, the RO granted service connection for a thoracolumbar spine disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  


FINDING OF FACT

In a November 2016 statement, the Veteran's representative notified the Board that the Veteran wished to withdraw his claim for entitlement to service connection for skin cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for skin cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a November 2016 statement, the Veteran's representative expressly withdrew his appeal with regard to the issue of entitlement to service connection for skin cancer prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the claim of entitlement to service connection for skin cancer is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


